 1   BASHAR ALGABYALI (SBN: 248265)
     balgabyali@gbla.org
 2   JINA KIM (SBN: 276706)
     jkim@gbla.org
 3   GREATER BAKERSFIELD LEGAL ASSISTANCE
 4   615 California Ave.
     Bakersfield, CA 93304
 5   Tel: (661) 325-5943

 6   CHRISTOPHER BRANCART (SBN: 128475)
     cbrancart@brancart.com
 7   LIZA CRISTOL-DEMAN (SBN: 190516)
 8   lcristoldeman@brancart.com
     BRANCART & BRANCART
 9   Post Office Box 686
     Pescadero, CA 94060
10   Tel: (650) 879-0141
11   Attorneys for Plaintiffs
12   JASON F. MEYER (SBN: 190800)
     jmeyer@grsm.com
13   ANDRÉ M. PICCIURRO (SBN: 239132)
     apicciurro@grsm.com
14   GORDON REES SCULLY MANSUKHANI, LLP
     101 W. Broadway, Suite 2000
15   San Diego, CA 92101
     Telephone: (619) 230-7772
16   Facsimile: (619) 696-7124
17   Attorneys for Defendants
     DHARAM PAL and VIJAY PAL
18

19                              UNITED STATES DISTRICT COURT
20                              EASTERN DISTRICT OF CALIFORNIA
21   MARIO TOLLS, TANISHA WILEY,               )   CASE NO. 1:17-CV-00776-AWI-JLT
     TANYA MORRISON, and ARISSA                )
22   DICKSON TOLLS,                                NOTICE OF TENTATIVE
                                               )
                                               )   SETTLEMENT; [PROPOSED] ORDER
23                               Plaintiffs,       VACATING PRETRIAL DATES AND
                                               )
                                               )   TRIAL
24          vs.                                )
25   DHARAM PAL and VIJAY PAL,                 )
                                               )
26                               Defendants.   )
27

28
                                             -1-
        NOTICE OF TENTATIVE SETTLEMENT; [PROPOSED] ORDER VACATING PRETRIAL DATES AND
                                            TRIAL
 1          Pursuant to the Minute Order issued by Magistrate Judge Thurston dated January 7, 2019

 2   (ECF 49), the parties hereby advise the Court that they have reached a tentative settlement. The

 3   parties have agreed on the monetary component of settlement and are working diligently to reach

 4   agreement on the non-monetary components. The parties anticipate filing settlement documents,

 5   including a stipulation for issuance of proposed consent decree, within the next 21 days.

 6          The parties further request that the Court vacate all upcoming deadlines and the trial date.

 7   A proposed order follows.

 8                                                 Respectfully submitted,

 9
      Dated: January 9, 2019                       BRANCART & BRANCART
10
                                                   /s/ Liza Cristol-Deman
11                                                 Liza Cristol-Deman
12                                                 Attorney for all Plaintiffs

13
      Dated: January 9, 2019                       GORDON REES SCULLY MANSUKHANI,
14                                                 LLP

15                                                 /s/ André M. Picciurro
                                                   (as authorized on January 9, 2019)
16                                                 Attorneys for Defendants
17                                                 DHARAM PAL AND VIJAY PAL

18

19
20

21

22

23

24

25

26
27

28
                                            -2-
       NOTICE OF TENTATIVE SETTLEMENT; [PROPOSED] ORDER VACATING PRETRIAL DATES AND
                                           TRIAL
 1                                       [PROPOSED] ORDER
 2
            Based on the notice of tentative settlement filed by the parties, and good cause
 3

 4   appearing, the Court ORDERS:

 5          1.     The stipulation for issuance of a consent decree SHALL be filed no later than
 6   January 31, 2019;

 7          2.     All pending dates, conferences and hearings are VACATED.

 8   The parties are advised that failure to comply with this order may result in the Court

 9   imposing sanctions, including the dismissal of the action.

10

11   IT IS SO ORDERED.

12      Dated:    January 10, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                            -3-
       NOTICE OF TENTATIVE SETTLEMENT; [PROPOSED] ORDER VACATING PRETRIAL DATES AND
                                           TRIAL
